EXAMINER'S AMENDMENT
Applicant's proposed amendments filed December 16, 2021 are hereby entered.  In conjunction with these amendments, an examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jed Benson on January 19, 2022.
The application has been amended as follows: 
In Claim 14, Lines 1 – 3, “claim 1” has been substituted with --claim 2--
In Claim 15, Lines 1 – 3, “claim 1” has been substituted with --claim 3 --

The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims filed December 16, 2021 are sufficient to overcome the outstanding rejection of all pending claims under 35 U.S.C. 112(b).  The instant claims were already indicated to be allowable over the prior art for the reasons detailed in the Office action mailed July 2, 2021.  The instant application is thus in condition for allowance.

Correspondence
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/MELISSA A RIOJA/Primary Examiner, Art Unit 1764